UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-11826 MIDSOUTH BANCORP, INC. (Exact name of registrant as specified in its charter) Louisiana 72 –1020809 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Versailles Boulevard, Lafayette, Louisiana 70501 (Address of principal executive offices, including zip code) (337) 237-8343 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmall reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YES¨NOx As of November 8, 2010, there were 9,725,252 shares of the registrant’s Common Stock, par value $0.10 per share, outstanding. Table of Contents Part I – Financial Information Item 1. Financial Statements. Consolidated Statements of Condition Consolidated Statements of Earnings (unaudited) Consolidated Statement of Stockholders’ Equity (unaudited) Consolidated Statements of Cash Flows (unaudited) Notes to Interim Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward-Looking Statements Critical Accounting Policies Results of Operations Analysis of Statement of Condition Bank Liquidity Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. Part II – Other Information Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Removed and Reserved. Item 5. Other Information. Item 6. Exhibits. Part I – Financial Information Item 1. Financial Statements. MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Condition (dollars in thousands, except share data) September 30, (unaudited) December 31, 2009* (audited) Assets Cash and due from banks, including required reserves of $4,006 and $3,460, respectively $ $ Interest-bearing deposits in banks Federal funds sold - Time deposits held in banks Securities available-for-sale, at fair value (cost of $264,821 at September 30, 2010 and $265,892 at December 31, 2009) Securities held-to-maturity (fair value of $1,617 at September 30, 2010 and $3,121 at December 31, 2009) Other investments Loans Allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Goodwill and intangibles Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest-bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Federal funds purchased - Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, no par value; 5,000,000 shares authorized, 20,000 shares issued and outstanding at September 30, 2010 and at December 31, 2009 Common stock, $0.10 par value; 30,000,000 shares authorized, 9,875,729 issued and 9,725,252 outstanding at September 30, 2010 and 9,488,933 issued and 9,318,268 outstanding at December 31, 2009 Additional paid-in capital Unearned ESOP shares ) ) Accumulated other comprehensive income Treasury stock – 150,477 shares at September 30, 2010 and 170,665 shares at December 31, 2009, at cost ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated financial statements. * Derived from audited financial statements. -2- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Earnings (unaudited) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans, including fees $ Securities and other investments: Taxable Nontaxable Federal funds sold 3 10 4 29 Time deposits in other banks 46 56 Other investments and interest bearing deposits 56 40 Total interest income Interest expense: Deposits Securities sold under agreements to repurchase Federal funds purchased - - 2 5 Other borrowed money - - 3 23 Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposits ATM and debit card income Other charges and fees Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense FDIC insurance Other Total non-interest expenses Income before income taxes Provision for income taxes Net earnings Dividends on preferred stock and accretion of warrants Net earnings available to common shareholders $ Earnings per share: Basic $ Diluted $ See notes to unaudited consolidated financial statements. -3- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statement of Stockholders’ Equity (unaudited) For the Nine Months Ended September 30, 2010 (in thousands, except share and per share data) Preferred Stock Common Stock Additional Paid-in Unearned ESOP Accumulated Other Comprehensive Treasury Retained Shares Amount Shares Amount Capital Shares Income Stock Earnings Total Balance- January 1, 2010 $ ) $ $ ) $ $ Net earnings - Net change in unrealized gains on securities available-for-sale, net of taxes - Comprehensive income - Issuance of common and treasury stock due to overallotment, net of discount and offering expenses - - 39 - - - Dividends on preferred stock and accretion of common stock warrants - ) ) Dividends on common stock, $0.21 per share - ) ) Exercise of stock options - - - 17 - 17 ESOP compensation expense - 43 84 - - - Stock option expense 5 5 Restricted stock compensation expense - 23 - 23 Balance- September 30, 2010 $ ) $ $ ) $ $ See notes to unaudited consolidated financial statements. -4- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) (in thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Provision for deferred tax benefit ) ) Amortization of premiums on securities, net Stock option expense 5 19 Restricted stock expense 23 - Net loss on sale of other real estate owned 23 Net loss on sale of premises and equipment 62 16 Change in accrued interest receivable ) 73 Change in accrued interest payable ) ) Other, net Net cash provided by operating activities Cash flows from investing activities: Net decrease (increase) in time deposits in other banks ) Proceeds from maturities and calls of securities available-for-sale Proceeds from maturities and calls of securities held-to-maturity Purchases of securities available-for-sale ) ) Purchases of other investments ) ) Net change in loans ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 3 9 Proceeds from sales of other real estate owned Purchase of other real estate owned ) - Net cash provided by investing activities Cash flows from financing activities: Change in deposits Change in repurchase agreements Change in federal funds purchased ) ) Change in Federal Reserve Discount Window borrowings - ) Net proceeds from the issuance of preferred stock - Issuance of common stock and treasury stock, net of offering expenses - Payment of dividends on preferred stock ) ) Payment of dividends on common stock ) ) Proceeds from exercise of stock options 17 - Excess tax benefit from stock option exercises, net adjustment - (3 ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental information- Noncash items Accretion of warrants Transfer of loans to other real estate owned Net change in loan to ESOP ) See notes to unaudited consolidated financial statements. -5- Table of Contents MidSouth Bancorp, Inc. and Subsidiaries Notes to Interim Consolidated Financial Statements September 30, 2010 (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements and notes thereto contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America, the financial position of the Company and its subsidiaries as of September 30, 2010 and the results of their operations and their cash flows for the periods presented. The interim financial information should be read in conjunction with the annual consolidated financial statements and the notes thereto included in the Company’s 2009 Annual Report on Form 10-K. The results of operations for the nine month period ended September 30, 2010 are not necessarily indicative of the results to be expected for the entire year. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Summary of Significant Accounting Policies — The accounting and reporting policies of the Company conform with accounting principles generally accepted in the United States of America and general practices within the banking industry.There have been no material changes or developments in the application of accounting principles or in our evaluation of the accounting estimates and the underlying assumptions or methodologies that we believe to be Critical Accounting Policies and Estimates as disclosed in our 2009 Annual Report on Form 10-K. Recent Accounting Pronouncements — In July 2010 FASB issued Accounting Standards Update No. 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses (ASU 2010-20), which is intended to improve transparency in financial reporting by public and nonpublic companies that hold financing receivables, which include loans, lease receivables, and other long-term receivables by requiring companies to provide more information in disclosures about the credit quality of financing receivables and the credit reserves held against receivables.Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable.Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance.For public companies, the amendments that require disclosure as of the end of a reporting period are effective for periods ending on or after December 15, 2010.The amendments that require disclosures about activity that occurs during a reporting period are effective for periods beginning on or after December 15, 2010.As ASU 2010-20 amends only the disclosure requirements for loans and leases and the allowance for credit losses, the adoption will have no impact on our consolidated financial statements.To provide greater transparency on non-performing assets, additional disclosures that will be required by ASU 2010-20 have been included in Note 4 – Credit Quality of Loans and Allowance for Loan Losses for the period ended September 30, 2010. ASU No.2010-06, Improving Disclosures About Fair Value Measurements (“ASU 2010-06”).ASU 2010-06 amends FASB Accounting Standards Codification topic 820-10-50, Fair Value Measurements and Disclosures, to require additional information to be disclosed principally regarding Level 3 measurements and transfers to and from Level 1 and Level 2.In addition, enhanced disclosure is required concerning inputs and valuation techniques used to determine Level 2 and Level 3 measurements.This guidance is generally effective for interim and annual reporting periods beginning after December15, 2009; however requirements to disclose separately purchases, sales, issuances and settlements in the Level 3 reconciliation are effective for fiscal years beginning after December15, 2010 (and for interim periods within such years). As required by ASU 2010-06, additional disclosure concerning inputs and valuation techniques has been included in Note 8 – Fair Value Measurementfor the quarter ended September 30, 2010. -6- Table of Contents Reclassifications—Certain reclassifications have been made to the prior years’ financial statements in order to conform to the classifications adopted for reporting in 2010.The reclassifications had no impact on stockholders’ equity or net income. 2.Investment Securities The portfolio of securities consisted of the following (in thousands): September 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale: U.S. Government agencies $ $ $
